In October, 1934, a tenement house in New Haven known as 252 Cedar Street was owned by the Prince Realty Company. Upon this property the defendants as trustees held a first mortgage and Yale Oppenheim held a second mortgage. At that time Yale Oppenheim had the care of the property, rented it to various tenants, caused repairs to be made where he deemed them to be needed, collected the rents and accounted to the defendants as trustees and first mortgagees.
At that time the plaintiff's husband rented from Yale Oppenheim an apartment in the building. The lease was a month-to-month oral lease.
On October 10, 1936, the defendants took title to the fee of the property and after April 1st the plaintiff and her husband paid their monthly rent to the defendants at the office of the latter.
Before the plaintiffs took possession of the apartment, repairs were made to it by someone other than themselves. During their tenancy they complained of the condition of the ceilings of one or more of the rooms to Oppenheim and to a clerk in the defendants' office and threatened to move. They did not move. No specific promise was made to them by the defendants or any of their agents causing them to remain.
The plaintiff failed to prove that any person with whom she or her husband talked had any authority to bind the owner of the fee or the defendants to make any repairs to their apartment.
On January 24, 1938, the ceiling in one of the rooms, rented by the plaintiff and her husband, fell and the plaintiff was injured. The plaintiff failed to prove any facts establishing the liability of the defendants for such injuries. Aprile vs.Colonial Trust Co., 118 Conn. 573.
   Judgment is rendered in favor of the defendants against the plaintiff.